IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE

WESTERN DIVISION ey EG IN OF EN COURT:
DATE:
TIME:

nitiacs: UP.

Criminal No. 19-20317 (complaint)

UNITED STATES OF AMERICA,

 

Plaintiff,
VS.

RAJESH SUBRAMANYA,

Nee Ne ee ee ee ee” ee” Se”

Defendant.

 

PLEA AGREEMENT

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the attorney for
the United States, the attorney for RAJESH SUBRAMANYA and RAJESH
SUBRAMANYA have reached an agreement that contemplates the entry of a plea of
guilty by RAJESH SUBRAMANYA in this case. The full and complete plea agreement
is as follows:

1. RAJESH SUBRAMANYA agrees that he will enter a voluntary plea of guilty
to the misdemeanor offense of Simple Assault as set forth in complaint 19-
20317, charging a violation of 18 U.S.C. § 113(a)(5) and 49 U.S.C. §
46506(1).

2. RAJESH SUBRAMANYA agrees that he is pleading guilty because he is in
fact guilty of the offense(s) referenced above.

3. RAJESH SUBRAMANYA acknowledges that he has been advised and
does fully understand the following:

a. The nature of the charge to which the plea is offered and the
maximum possible penalty provided by law;

b. That he has the right to a bench trial, and at that trial he has the right
to confront and cross-examine witnesses against him, and the right
not to be compelled to incriminate himself; and,

Cc. That if he pleads guilty, there will not be a trial of any kind, so that by
pleading guilty, he waives the right to a trial.

The United States agrees to recommend a fine of $3000 and one year of
probation. Any attempt by the defendant to withdraw his plea of guilty, or if
the defendant commits any new criminal conduct, will be considered a
breach of this plea agreement, and upon such breach the United States will
be relieved of all obligations and restrictions imposed by the terms of this
agreement.

The defendant understands that 18 U.S.C. § 3742 gives him the right to
appeal the sentence imposed by the Court. Acknowledging this, the
defendant knowingly and voluntarily waives his right to appeal any sentence
imposed by the Court and the manner in which the sentence is determined
so long as the sentence does not exceed the statutory maximum. Further,
the defendant waives and gives up the right to challenge any conviction or
sentence imposed or the manner in which the sentence was determined in
any collateral attack, including, but not limited to, a motion brought under
28 U.S.C. § 2255. These waivers are made in exchange for the concessions
made by the United States in this plea agreement. Such waivers do not
apply, however, to claims of prosecutorial misconduct or ineffective
assistance of counsel.

RAJESH SUBRAMANYA agrees that this plea agreement constitutes the
entire agreement between him and the United States and that no threats or
promises have been made to induce him to plead guilty.

RAJESH SUBRAMANYA agrees to pay a mandatory $10.00 special
assessment for each count to which he is pleading guilty.

The defendant recognizes that by pleading guilty he may have
consequences with respect to his immigration status if he is not a citizen of
the United States. Possible removal actions and other immigration
consequences are the subject of a separate administrative immigration
proceeding, however, and the defendant understands that no one, including
his attorney or this Court, can predict to a certainty the effect of his
conviction on his immigration status. The defendant affirms that he has
discussed the immigration consequences of his guilty plea with his defense
attorney. Moreover, the defendant also affirms that he wants to plead
guilty regardless of any immigration consequences that this guilty plea will
entail, even if the consequences include removal from the United States.
9. RAJESH SUBRAMANYA has discussed the terms of the foregoing plea
agreement with his attorney and is satisfied with his attorney and his advice
and counsel. Being aware of all the possible consequences of his plea,
RAJESH SUBRAMANYA has independently decided to enter his plea of
guilty of his own free will, and affirms this agreement on the date and by his
signature below.

FOR THE UNITED STATES
D. MICHAEL DUNAVANT

United States Attorney
Western District of Tennessee

 

= of ,
STEPHEN P. HALL Date

Assistant United States Attorney
800 Federal Building,167 North Main
Memphis, TN 38103

HOKSP Bos Se lata-2e

MARK MCDANIEL Date
Attorney for RAJESH SUBRAMANYA

(= 12-(2- DONT

RAJESH_SUBRAMANYA Date
Defendant

 

 
